Title: To James Madison from George Clymer, 21 May 1813
From: Clymer, George
To: Madison, James


Sir
Philada May 21st. 1813
Between eight and nine years ago, I made some efforts to draw the attention of your predecesor mr Jefferson, to a subject I considered of vast importance to the United States. Knowing in case of a war with Great Britian; we were not in a situation to cope with her emmence Navy, in the usual mode of marritime warfare. And knowing that many things that cannot be done in one way, may without difficulty be effected in another, I have long been fully of the belief that they may be attackted in a way they are totally unprepared to repell; and that all there ships of war, we could fall in with; either in our waters or on our coast; may be captured or destroyed to the utmost certainty. Ever since the declaration of war; I have been thinking of writing to you on the subject. But knowing how difficult it is to get others from theory to see and comprehend the result of it in practice; and having a knowledge that there are a vast number of philosopical and mechanical men in this country, I have delayed untill now, hopeing some of them would sugest some plan, that would be more likely to be put into practice, and by which the same object might be accomplished. The Fundamental principles of this mode of warfare, and wherein it differs from what heretofore has been; and now is in use, is that fire engines enflamable liquid and other combustables used instead of cannon powder and balls. Vessels to be built to carry this plan into operation must be absolutely free from all danger of being sunk, and as it is intended on approaching an enemy to present the bow only it must be so constructed as to be impervious to balls. And form a battary for the protection of the men on board. The lower deck should be from six inches to two feet (or double that distance) below the surface of the water on the out side of the vessel (and must be water tight and formed into a number of divisions that in case the water should get in during an engagement it should not overflow the whole deck). Each vessel must be of a sufficient size to carry about one hundred and fifty men, and be furnished with at least four powerful fire Engines (perhaps it would be best to have double that number). Those Engines to be placed on the lower deck, they can have a plentiful Supply of water without letting it flow over the whole deck. The pipes or hose through which the water is to be ejected, will come up through the uper deck, so that the men who work the Engines will stand on the lower deck, and those that direct the water on the uper, secure from danger by the battary on the Bow. There must be at least fifty men on board each vessel besides those that work the Engines direct the Water and take care of the vessel, provided with musquets or rifles or some of each; As soon as the assailants come within twenty or thirty yards of the enemy they must commence there watery warfare and prevent them from firing a single gun. They must not let there vessel come in contact with the enimies but must boom her of with spars at least fifteen or twenty feet to prevent boarding, each vessel may carry one long gun in her bow (but it is not nesicary) two of the squadron may each carry one and lying a short distance of perforate them between wind and water or carry away there masts should they refuse to surrender as it might not be safe to board them though they were prevented from firing. Or if there are too many of the enimies vessels to attempt to capture them all a vessel containing a sufficient quantity of powder to destroy a ship in a few seconds; may be conveyed under the bottom of any of there vessels and exploded at pleasure.
But the most effecual terriffic and resistless part of this mode of warfare is to set the whole space Between the decks instantly in flames in such a maner as to be extinguished by the assailants if the enemy surrender to effect this Batter in there ports and pour or eject plenty of spirits of turpentine or any other enflamable liquid on there gundecks with an Engine prepaired for that purpose and provided with a plentiful supply of such enflamable liquid to which if fire is not comunicated by any which is on board the enimies vessel may be by a rocket thrown in at the same time and with said liquid or in a variety of ways. But should this enflamable liquid not set there ships on fire and they refuse to surrender large Bunches or bundles of ignited matches may be thrust in the same ports with pitchfork or instruments prepaired for that purpose which would baffle every attempt to extinguish it all on and above the uper deck will be prevented from doing the assailants any injury by the other Engines.
The Attackt should be made under cover of the night or in a calm and aproach as much as possable for the bow and stern of the enemy. Four, five, or six, of these vessels; thus equiped; and the men properly instructed; and the attackt well ordered; must be crowned with success. If the service of some of our naval heroes could be dispenced with in the present naval establishment And they have the command of such a squadron, they have already convinced an astonished world that none are better calculated to use the means with which they are furnished to the best advantage, To build and acquip a squadro⟨n⟩ nesicary to carry this plan into effect would cost probably as much as building and aquiping one of our frigates. This mode of warfare has often exited laughter in me and no doubt at first view will in others but if properly caried into effect will cause no such agreeable sensations with an enemy. Whatever may be the opinion of others on this subject mine Shall remain unalterably the same that they now are which is that by these means we have it in our power to be avenged on our adversary, and to rid the world of a burden to intolerable for it any longer to bear for if this plan is rightly carried into effect it must enfalably succeed of course other nations at war with her will adopt the same plan. Admiting our enemy should adopt the same measures it must put them to great implush [sic] to make such a change in there navy. And we should always have the advantage of them as small vessels such as they cannot cross the ocean with may with safty attackt the largest ship. It is not expected neither is it nesicary that this plan of attackt should be kept secret from the enemy. Neither can there knowing it prevent us from carryind it into effect with success. For if we cannot put it into operation and attackt them in defiance of anything they can do either by day or by night it is not worthey of any attention when I said night is the properest time to make the attackt I only ment to be understood that the assailant would be a shorter time exposed to the firing of the enemy. But that is of little consiquence as they would do us little or no injury by it. It is possable some lives might be lost in those attacks. But I think probably but few. There would be no risque of lives if the preparations are right and the attackt well ordered the result is certain. Whatever objections is made to this plan of deffence I should like to have an opertunity to answer or explan on some of the perticulars relative to the preparations for this mode of attackt which I have not described. I am ready to give any information if required of Me.
Geo. Clymer
